        Case 8:17-cv-01098-PX Document 135 Filed 12/29/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                             SOUTHERN DIVISION

MARK SKAPINETZ,                                )
                                               )
      Plaintiff                                )
                                               )
        v.                                     ) Civil Action No. 8:17-cv-01098-PX
                                               )
COESTERVMS.COM, INC., ET AL.                   )
                                               )
      Defendants                               )

             CONSENT MOTION FOR POST-HEARING BRIEFING SCHEDULE

      As directed by the Court, attorneys for the Plaintiff Mark Skapinetz and the

Defendant Brian Coester have conferred about a briefing schedule after the hearing on

damages in this case. Both parties agree to the following schedule:

      January 21, 2021     Plaintiff Mark Skapinetz’ post-hearing brief due.

      February 8, 2021     Defendant Brian Coester’s post-hearing brief due.

      WHEREFORE, undersigned counsel moves that the Court adopt this schedule.

                                        Respectfully submitted,


                                        ____/s/____________________________
                                        Curtis B. Cooper, Esq., (#28060)
                                        The Law Office of Curtis Cooper, LLC
                                        1340 Smith Avenue, Ste. 200
                                        Baltimore, MD 21209
                                        curtis@curtiscooperlaw.com
                                        (410) 825-4030; (410) 510-1831 [fax]
                                        Co-Counsel for Plaintiff Mark Skapinetz
        Case 8:17-cv-01098-PX Document 135 Filed 12/29/20 Page 2 of 2



                             CERTIFICATE OF SERVICE

      I hereby certify that on this 29th day of December, 2020, the foregoing Consent
Motion for Post-Hearing Briefing Schedule was served by the Court’s CM/ECF system
on Richard B. Rosenblatt, Esq. and Linda Dorney, Esq., as counsel for Defendant Brian
Coester.

                                       ____/s/____________________________
                                       Curtis B. Cooper, Esq., (#28060)
